            IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF MISSOURI
                         WESTERN DIVISION


UNITED STATES OF AMERICA,             )
                                      )
              PLAINTIFF,              )
                                      )
v.                                    )   Case No. 18-00309-01-CR-W-DGK
                                      )
                                      )
JAMES SAMUELS,                        )
                                      )
              DEFENDANT.              )


DEFENDANT’S UNOPPOSED MOTION FOR SENTENCING HEARING VIA
   VIDEO CONFERENCE PURSUANT TO THE CARES ACT, H.R. 748


      COMES NOW the Defendant, by and through counsel of record, John

Anthony Picerno, and provides notice to the court that he hereby consents to his

sentencing hearing taking place via video conference, pursuant to the Cares Act,

that the Government does not object to this request and respectfully requests this

Honorable Court to allow his sentencing hearing to take place via video conference.

      WHEREFORE, the Defendant respectfully requests this Honorable Court to

grant this motion and to issue an order allowing his sentencing hearing to take

place via video conference, or in the alternative, to schedule a hearing in this

matter.




          Case 4:18-cr-00309-GAF Document 48 Filed 12/14/20 Page 1 of 2
                                              Respectfully submitted,

                                              /s/John Anthony Picerno
                                              John Anthony Picerno, MBN: 41861
                                              1301 Oak Street, Suite 605
                                              Kansas City, Missouri 64106
                                              Telephone: (816) 471-3330
                                              Mobile:     (816) 694-7726
                                              Facsimile   (816) 396-5680
                                              Email: JPLaw@JohnPicerno.com
                                              ATTORNEY FOR DEFENDANT


                                 CERTIFICATE OF SERVICE
          In accordance with Rule 49(a), (b) and (d), fed. R. Crim. P., and Rule 5(b), Fed. R. Civ.
P., it is hereby CERTIFIED that this Entry of Appearance was electronically filed this 14th day
of December, 2020, and that a copy was sent to all concerned parties, through the Court’s
Electronic Case Filing System.



                                                              /s/John Anthony Picerno
                                                              John Anthony Picerno




          Case 4:18-cr-00309-GAF Document 48 Filed 12/14/20 Page 2 of 2
